Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 2, 2017

                                     No. 04-16-00791-CR

                                 Margaret L. KNOBLAUCH,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10598
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
       Appellant’s attorney, Connie Kelley, filed a motion to withdraw as counsel. We GRANT
the motion. See Tex. R. App. P. 6.5.

        Because appellant is now without counsel on appeal, we ABATE this appeal to the trial
court. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate
courts may abate appeals so that trial court can assure appellant has effective assistance of
counsel).
        We ORDER the trial court to conduct a hearing and enter findings of fact and
conclusions of law on or before May 9, 2017, with respect to the following:

(1)    Is appellant indigent?

(2)    If appellant is indigent, the trial court shall take such measures as may be necessary to
       assure the effective assistance of counsel, which may include the appointment of new
       counsel.

        We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s findings of facts and conclusions of law on or before May 12, 2017. We also
ORDER the court reporter to file a supplemental reporter’s record of the hearing, along with
copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing. After the supplemental records are filed, the appeal will be reinstated on the docket of
this court.
      All appellate deadlines are SUSPENDED pending further orders from this court.




                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court